            Case 1:17-cv-05221-LLS Document 138 Filed 08/18/20 Page 1 of 2
C CHllGI   JA L                                                     - - --
                                                             1·;:::-_

                                                             . LSDC ~u.'1 Y
                                                             I DOCUMENT
           UNITED STATES DISTR I CT COURT                    f El FCTR O:\I C ALLY FILED
                                                             j
           SOUTHERN DISTRICT OF NEW YORK                         DOC#: _ _ _~ ~ - -
           - - - - - - - - - - - - -              - - - -x   I   f) ~ TF rn .ED:__.3
                                                                                   _l. 1. . lj_/___2-0
                                                                                                    ____
           KATHRYN TOWNSEND GRIFFIN , HELEN                  ,-· ··-
           MCDONALD , and THE ESTATE OF
           CHERRIGALE TOWNSEND ,
                            Plaintiffs ,                                17 Civ . 5221 (LLS)

                      - against -                                   ORDER ON DEFENDANTS '
                                                                   IN LIMINE MOTION RE :
           EDWARD CHRISTOPHER SHEERAN , p/k/a                     DR . ALEXANDER STEWART
           ED SHEERAN , ATLANTIC RECORDING
           CORPORATION , d/b/a ATLANTIC
           RECORDS , SONY/ATV MUSIC PUBLISHING ,
           LLC , and WARNER MUSIC GROUP
           COPRORATION , d/b/a ASYLUM RECORDS ,

                            Defendants .
                           - - - - - - - - - - - -x
           Following in limine rulings 1 , 2 and 3 in the March 24 ,

    2020 Opinion and Order , Dr. Stewart is bound by , and shall abide

    by numbers 1 and 2 of those rulings , with which he is to be made

    familiar before he testifies .         In addition ,

                                                  4.

           Dr . Stewart shall express no opinion on whether any musical

    work , or any part of any musical work , is "protected "                 (by

    copyright or originality) or is substantially similar to the

    Let ' s Get It On deposit copy .       Those are legal conclusions

    outside his area of expertise .

                                                  5.

           For reasons particular to this case , Dr . Stewart shall not

    characterize Let ' s Get It On or a constituent element of it ,



                                           - 1-
          Case 1:17-cv-05221-LLS Document 138 Filed 08/18/20 Page 2 of 2



such as a chord progression or harmonic rhythm , as being

"unique," " distinctive ," "unusual" or the like .            That is because

such opinions were not disclosed in his Report , his prior art

research was not such as to support them , and there is

uncontradicted proof that those elements in this case are common

musical techniques.

                                             6.

      Dr. Stewart may testify to similarities in the vocal

melodies , subject to cross-examination on deletions and

alterations he made to produce or enhance them .

      So ordered .

Dated :       New York , New York
              August 18 , 2020

                                                  Lo..,;,, L•~t..J,...
                                                  LOUIS L . STANTON
                                                      U. S.D . J .




                                       -2-
